FILED

UNITED STATES DISTRICT COURT  m 2 

FOR THE DISTRICT OF COLUMBIA
Clerk. U.S. Dlstrict & Bankruptcy

Courts for the District of Columbia
KEDIST GIRMA, )
Plaintiff, §
v_ § Civil Action No.  
UNITED STATES HOMELAND SECURITY, g
Defendant. §
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff` s application to proceed iri
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The court must dismiss a complaint if it is frivolous, malicious_, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(l)(B). ln Nez`tzke v. Wz`lliams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Plaintiff alleges that "individuals from the State Department have taken retaliation

method against [her] by utilizing the [P]atriot [A]ct to violate both [her] human and civil rights

for the past seven years." Compl. at l. Allegedly the defendant is responsible for "having [her]
medical record switched with that of [her] deceased brother," z`a'. , "stalk[ing her] on private
airplanes and helicopters," and "getting funds to disappear from [her] bank account." Ia'. at 2. ln
addition, the defendant allegedly "has made numerous attempts to make [her] gain a criminal
record and ha[s] arranged [for] a [S]ecret [S]ervice officer to allegally arrest and detain [her]."
Ia’. Plaintiff alleges additional violations of her human and civil rights, but demands no
particular relief.

The court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haz`nes v. Kerrzer, 404
U.S. 519, 520 (l972). Having reviewed plaintiff s complaint, the court concludes that its factual
contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and
must be dismissed See 28 U.S.C. § l9l5(e)(2)(B)(i).

An Order consistent with this Memorandum Opinion is issued separately.

/)~§’l/

Unite tate `trict Judge

man

DATE; |/}l’)?/